department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer a irax amount financial_institution financial_institution c account y individual d dear this is in response to your request signed on april29 as supplemented by correspondence dated june and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code page the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to error by financial_institution c in depositing amount into a non-ira account instead of an ira taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira x at financial_institution b ira x was invested in a certificate of deposit cd taxpayer a also maintained non-ira cos at financial_institution c taxpayer a wanted to have all of her cos with one financial_institution upon maturity of the ira x cd on date taxpayer a took a complete distribution in the form of a cashier's check from financial_institution band closed the ira x account the cashier's check did not indicate that it was a distribution from an ira taxpayer a represents that on date she gave the check to a financial_institution c representative told the representative that the funds were from an individual ira and then discussed investment of the funds taxpayer a does not recall signing paperwork creating account y taxpayer a assumed that the money would be invested in a similar retirement account but financial_institution c set up a non-ira account account y and invested the funds in a month cd issued june held in the name of taxpayer a taxpayer a received regular statements from financial_institution c listing account y and several other cos account y was not identified in the statements as an ira additionally the statement included year-to-date tax summary information that separately listed ira ytd dividends and other ytd dividends although account y had dividends taxpayer a's statement showed zero dividends under ira ytd dividends after establishing account y taxpayer a asked financial_institution c to change account y to a joint account with her daughter individual d similar to other cos taxpayer a held jointly with individual d at financial_institution c the date statement lists individual d as joint owner of account y taxpayer a represents that she took required minimum distributions from ira x while it was at financial_institution b taxpayer a took no distributions from account y taxpayer a represents that she was not aware that account y was not an ira until she received a tax nptice dated date taxpayer a represents that if page she had known about the tax consequences she would not have transferred the funds from ira x to account y based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that an individual_retirement_account is for the exclusive benefit of an individual or his beneficiaries sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers --- page4 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented sufficient evidence showing that financial_institution c erred in setting up non-ira account y upon approaching financial_institution c with the cashier's check from ira x taxpayer a had the option of requesting a rollover ira or a non-ira account taxpayer a has not provided evidence that she instructed financial_institution c to set up an ira account for the deposit of amount from ira x additionally taxpayer a's transactions after the transfer were consistent with maintaining a non-ira account after establishing account y taxpayer a received statements that not only did not list account y as an ira but also reported zero ira ytd dividends which was inconsistent with account y's actual earnings even though taxpayer a had been receiving required minimum distributions from ira x taxpayer a did not take any required minimum distributions from account y further taxpayer a instructed financial_institution c to convert account y to joint_ownership a request for joint_ownership is inconsistent with maintaining an ira since under sec_408 of the code an ira can be established and owned by only one individual and maintained for the exclusive benefit of that individual or his or her beneficiaries therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the date distribution of amount from ira x no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact id at se t ep ra t1 please address all correspondence to sincerely yours car - w iikins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
